DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “said local portion” in line 2, which appears to mean “said lower portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20, 26, 28, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrington et al. (US 2013/0196290).
Herrington shows a modeling system configured for providing a virtual model of a prosthetic device at a dental implant site, said modeling system comprising: a) at least one anatomical healing abutment located at said dental implant site and comprising at least three reference marks on an upper section of said anatomical healing abutment ([0037]; Fig. 3  for instance shows 6 marks 41-44 and 32, 34 for instance); b) a scanning arrangement configured to scan said anatomical healing abutment and surrounding jaw structure associated with said implant site ([0046] discusses the processing/scanning setup); c) calculating means for deriving position data of said dental implant from said reference marks ([0046] discusses how the scan and marks allow for establishing the emergence profile on the scanned 
System claims 26, 28, 30 are rejected similarly to the above and additionally utilizing a single scan (Herrington only discusses the one scan operation of one abutment in [0046] without any additional to acquire the data).  With respect to claim 30, wherein said upper portion and said lower portion of said healing abutment are configured to resemble a tooth extracted from said implant site (at least the upper and lower wall portions resemble that of a natural tooth as detailed in [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington.
Herrington discloses the device as previously described above and the single abutment/scanning operation, but fails to show with respect to claims 21, 23-24, wherein said image generating system is .

Claims 22, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington in view of Philibin (US 2012/0264081).
Herrington discloses the device as previously described above and at least five reference marks (see above), but fails to show the exact shape of the emergence gingival portion other than being natural tooth like, and thus fails to explicitly show wherein said anatomical healing abutment comprises an upper portion and a lower portion with two convex side surfaces, each said convex side surface comprising at least one concavity formed to accommodate accumulation of bone graft material.
Philibin similarly teaches a healing abutment system wherein the healing abutment comprises two convex side surfaces, each said convex side surface comprising at least one concavity formed to accommodate accumulation of bone graft material (Fig. 1-5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herrington’s healing abutment by including the specific structure as taught by Philibin in order to utilize known configurations for providing natural tooth like shapes and emergence profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772